FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BERNARDO DIMAS PIVARAL-                          No. 09-71925
GONZALEZ,
                                                 Agency No. A099-465-054
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Bernardo Dimas Pivaral-Gonzalez, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings and de novo questions of law. Cordoba v.

Holder, 726 F.3d 1106, 1113 (9th Cir. 2013). We deny in part and grant in part the

petition for review, and we remand for further proceedings.

      Substantial evidence supports the agency’s denial of Pivaral-Gonzalez’s

CAT claim because he has not shown it is more likely than not he will be tortured

by the government of Guatemala or with its consent or acquiescence. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      In denying Pivaral-Gonzalez’s asylum and withholding of removal claims,

the agency determined that a group of “small landowners” is not cognizable as a

particular social group. In light of our recent decision in Cordoba, 726 F.3d 1106,

1114 (recognizing landownership may form the basis of a particular social group),

we remand Pivaral-Gonzalez’s asylum and withholding of removal claims for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          2                                  09-71925